DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 05/16/2022, with respect to claims 1-11, and 13-23, have been fully considered. Applicant's amendment necessitated the new grounds of rejections as being presented below by introducing the references of Gutta (US PGPUB 2002/0140562 A1) and Mimar (US PGPUB 2014/0300739 A1). Further with respect to claim 13, Applicant argues that amended claim 13, remove the alleged deficiencies raised in the office action” (please see Remarks, page 7, section II). However, currently pending claim 13, still recites “can be”. Hence objection to claim 13 is being maintained.


Claim Objections
Claim 13, is objected to because of the following informalities:  In claim 13, line 2, “can be” should be removed from claim language.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-11, 13-16, and 22-23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung (US PGPUB 2018/0032825 A1) and further in view of Gutta (US PGPUB 2002/0140562 A1).

As per claim 1, Fung discloses an apparatus (Fung, Fig. 1A) comprising: 
a camera configured to view a driver of a vehicle (Fung, Fig. 1A:116, and paragraph 41); and 
a processing unit (Fung, Fig. 1A:110) configured to receive an image of the driver from the camera (Fung, Fig. 1A:110:116); 
wherein the processing unit is configured to process the image of the driver (Fung, paragraphs 35 and 40, discloses the head pose can indicate a driver state or a driver state level, for example, slightly alert, somewhat alert, alert, slightly distracted, somewhat distracted, distracted, very distracted, extremely distracted, among others); and 
wherein the processing unit is configured to determine whether the driver is engaged with a driving task or not based on a pose of the driver as it appears in the image (Fung, paragraphs 35, 36 and 44, discloses distracted driver detection based on pose of the driver).
Although Fung discloses in paragraph 41, “imaging device 116 can include one or more cameras or other imaging devices and sensing devices” however does not explicitly disclose an additional camera configured to view an environment outside the vehicle;
wherein the processing unit is configured to determine whether the driver is engaged with a driving task or not based on a pose of the driver as it appears in the image, and also based on one or more images from the additional camera that is configured to view the environment outside the vehicle.
Gutta discloses an additional camera configured to view an environment outside the vehicle (Gutta, Fig. 1:18, and paragraphs 14 and 15);
wherein the processing unit is configured to determine whether the driver is engaged with a driving task or not based on a pose of the driver as it appears in the image, and also based on one or more images from the additional camera that is configured to view the environment outside the vehicle (Gutta, Fig. 1:12:18:16:26, and paragraphs 19-21, discloses determining driver attention based on pose of the driver and outside environment, specifically, paragraph 20, discloses “ CPU 26 preferably monitors the input signals provided by the speedometer 30, gaze and facial pose determiner 24, and object distance determiner 22 to advise the driver via the alarm 32 as to whether a dangerous driving condition is developing or is occurring, thereby advising the driver to readjust his attention to the forward driving direction of the vehicle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fung teachings by implementing additional camera to the system, as taught by Gutta.
The motivation would be to provide a system which monitors a driver's attention to driving and provides an audible, visual or tactile alarm to advise the driver to redirect his attention to the forward direction of travel (paragraph 5), as taught by Gutta.

As per claim 3, Fung in view of Gutta further discloses the apparatus of claim 1, further comprising a non-transitory medium storing a model (Fung, Fig. 1A:112, and paragraphs 5 and 22), wherein the processing unit is configured to process the image of the drive based on the model to determine whether the driver is engaged with the driving task or not (Fung, paragraphs 45-46 and 51).

As per claim 7, Fung in view of Gutta further discloses the apparatus of claim 1, wherein the processing unit is configured to determine metric values for multiple respective pose classifications (Fung, paragraphs 39 and 55, discloses numerical or other kinds of values can be determined and/or used (e.g., thresholds) to distinguish between different variations of a head pose), and 
wherein the processing unit is configured to determine whether the driver is engaged with the driving task or not based on one or more of the metric values (Fung, paragraphs 39 and 40).

As per claim 8, Fung in view of Gutta further discloses the apparatus of claim 7, wherein the pose classifications comprise two or more of: looking-down pose, looking-up pose, looking-left pose, looking-right pose, cellphone-using pose, smoking pose, holding-object pose, hand(s)-not-on- the wheel pose, not-wearing-seatbelt pose, eye(s)-closed pose, looking-straight pose, one-hand-on-wheel pose, and two-hands-on-wheel pose (Fung, paragraphs 38-40, and 43-44, discloses Determination of a vertical head pose (e.g., oriented in an upward, neutral, or downward orientation)).

As per claim 9, Fung in view of Gutta further discloses the apparatus of claim 7, wherein the processing unit is configured to compare the metric values with respective thresholds for the respective pose classifications (Fung, paragraphs 39 and 73, discloses at block 404, the method 400 can include comparing the change in position of the head pose to a pose variation threshold (POSEVARth)).

As per claim 10, Fung in view of Gutta further discloses the apparatus of claim 9, wherein the processing unit is configured to determine the driver as belonging to one of the pose classifications after the corresponding one of the metric values meets or surpasses the corresponding one of the thresholds (Fung, paragraphs 39 and 73, discloses at block 404, if Delta (.delta.) is greater than 0.014, the head pose variation is determined to be a large head pose variation).

As per claim 11, Fung in view of Gutta further discloses the apparatus of claim 9, wherein the processing unit is configured to determine the driver as engaged with the driving task or not after one or more of the metric values meet or surpass the corresponding one or more of the thresholds (Fung, paragraphs 73, 75 and 77).

As per claim 13, Fung in view of Gutta further discloses the apparatus of claim 1, wherein the processing unit is also configured to process the image to determine whether a face of the driver can be detected or not (Fung, paragraphs 59-60, discloses a low confidence value can indicate the position estimate of the selected facial feature point is not available, the selected facial feature point is not visible, poor lighting conditions and/or occlusion exists, among other conditions), and wherein the processing unit is configured to process the image of the driver to determine whether the driver is engaged with the driving task or not after the face of the driver is detected from the image (Fung, paragraphs 40 and 41).

As per claim 14, Fung in view of Gutta further discloses the apparatus of claim 1, wherein the processing unit is also configured to process the image to determine whether an eye of the driver is closed or not (Fung, paragraph 101, discloses eye gaze tracking).

As per claim 15, Fung in view of Gutta further discloses the apparatus of claim 1, wherein the processing unit is also configured to determine a gaze direction of an eye of the driver, and to determine whether the driver is engaged with the driving task or not based on the gaze direction (Fung, Fig. 7:702, and paragraphs 42 and 101).

As per claim 16, Fung in view of Gutta further discloses the apparatus of claim 1, wherein the processing unit is also configured to determine a collision risk based on whether the driver is engaged with the driving task or not (Fung, paragraph 31, discloses a collision warning system).

As per claim 22, please see the analysis of claim 1.

As per claim 23, Fung in view of Gutta further discloses the apparatus of claim 1, wherein the processing unit is configured to adjust a threshold for a pose classification based on the one or more images from the additional camera that is configured to view the environment outside the vehicle (Gutta, paragraph 8, discloses “If at least one of the gaze and facial pose of the driver are not oriented in the forward direction of travel of the vehicle, and the object distance determiner identifies an object in the field of view of the camera that is within a predetermined distance from the vehicle, the alarm is actuated to warn the driver of a potential danger” and also please see paragraphs 14-16).

Claims 2, and 4-6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung (US PGPUB 2018/0032825 A1) and further in view of Gutta (US PGPUB 2002/0140562 A1) and further in view of Sicconi (US PGPUB 2020/0057487 A1).

As per claim 2, Fung in view of Gutta further discloses the apparatus of claim 1, wherein the processing unit is configured to attempt to determine a gaze direction of an eye of the driver (Fung, paragraph 42); 
wherein the processing unit is configured to determine whether the driver is engaged with the driving task or not based on the one or more pose classifications for the driver after the processing unit is unable to determine the gaze direction (Fung, paragraphs 60, discloses a low confidence value can indicate the position estimate of the selected facial feature point is not available, the selected facial feature point is not visible, poor lighting conditions and/or occlusion exists, among other conditions).
Although Fung in view of Gutta discloses determining one or more pose classifications for the driver as being explained above however does not explicitly disclose processing unit is configured to use a neural network model to determine one or more pose classifications for the driver.
Sicconi discloses processing unit is configured to use a neural network model to determine one or more pose classifications for the driver (Sicconi, Figs. 3 and 5, and paragraphs 50, 52 and 70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fung in view of Gutta teachings by implementing a neural network model to the system, as taught by Sicconi.
The motivation would be to provide an improved system to evaluate, correct, and monitor driver attentiveness (paragraph 4), as taught by Sicconi.

As per claim 4, Fung in view of Gutta further discloses the apparatus of claim 3, wherein the model comprises a neural network model. Although Fung discloses in paragraph 90, a neural network technique could be implemented however Fung in view of Gutta does not explicitly disclose model comprises a neural network model.
Sicconi discloses model comprises a neural network model (Sicconi, Figs. 3 and 5, paragraphs 48 and 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fung in view of Gutta teachings by implementing a neural network model to the system, as taught by Sicconi.
The motivation would be to provide an improved system to evaluate, correct, and monitor driver attentiveness (paragraph 4), as taught by Sicconi.

As per claim 5, Fung in view of Gutta in view of Sicconi further discloses the apparatus of claim 4, further comprising a communication unit configured to obtain the neural network model (Sicconi, paragraph 42).

As per claim 6, Fung in view of Gutta in view of Sicconi further discloses the apparatus of claim 4, wherein the neural network model is trained based on images of other drivers (Sicconi, paragraphs 45 and 73, discloses one or more drivers).



Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Victor (US PGPUB 2010/0033333 A1) and further in view of Gutta (US PGPUB 2002/0140562 A1).

As per claim 19, Victor discloses an apparatus (Victor, Fig. 9) comprising: 
a camera configured to view a driver of a vehicle (Victor, Fig. 9, Visual behavior sensor, and paragraph 148); and 
a processing unit (Victor, paragraphs 52 and 59) configured to receive an image of the driver from the camera (Victor, paragraph 148); 
wherein the processing unit is configured to attempt to determine a gaze direction of an eye of the driver (Victor, paragraph 21, discloses measuring a driver's eye movement, measuring a driver's eye-gaze direction); and 
wherein the processing unit is configured to determine whether the driver is engaged with a driving task or not based on one or more pose classifications for the driver and also based (on an image from an additional camera) viewing an environment outside the vehicle, when the processing unit is unable to determine the gaze direction (Victor, paragraphs 32, discloses “these areas/objects-of-driver-interest may be inside or outside the vehicle…..” and also paragraphs 34 and 242, discloses When gaze confidence is low, for instance when the eyes are occluded, the algorithm automatically switches over to head orientation).
Although Victor discloses determining whether driver is engaged with a driving task or not as being explained above however does not explicitly disclose an additional camera, though said additional camera would have been obvious in view of Victor teachings as victor takes into consideration inside and outside of the vehicle environment (paragraph 32). Further said limitation is well known in the art for instance Gutta discloses processing unit is configured to determine whether the driver is engaged with a driving task or not based on one or more pose classifications for the driver and also based on an image from an additional camera viewing an environment outside the vehicle (Gutta, Fig. 1:12:18:16:26, and paragraphs 19-21, discloses determining driver attention based on pose of the driver and outside environment, specifically, paragraph 20, discloses “ CPU 26 preferably monitors the input signals provided by the speedometer 30, gaze and facial pose determiner 24, and object distance determiner 22 to advise the driver via the alarm 32 as to whether a dangerous driving condition is developing or is occurring, thereby advising the driver to readjust his attention to the forward driving direction of the vehicle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Victor teachings by implementing additional camera to the system, as taught by Gutta.
The motivation would be to provide a system which monitors a driver's attention to driving and provides an audible, visual or tactile alarm to advise the driver to redirect his attention to the forward direction of travel (paragraph 5), as taught by Gutta

As per claim 20, Victor in view of Gutta further discloses the apparatus of claim 19, wherein the processing unit is configured to process the image of the driver to determine whether the image of the driver meets one or more pose classifications or not (Victor, paragraphs 34 and 242, discloses When gaze confidence is low, for instance when the eyes are occluded, the algorithm automatically switches over to head orientation); and 
wherein the processing unit is configured to determine whether the driver is engaged with the driving task or not based on the image of the driver meeting the one or more pose classifications or not (Victor, paragraphs 40, 164 and 242, discloses safety threshold based distraction warnings).


Claims 17 and 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung (US PGPUB 2018/0032825 A1) and further in view of Gutta (US PG PUB 2002/0140562 A1) and further in view of Mimar (US PGPUB 2014/0300739 A1).

As per claim 17, Fung  in view of Gutta further discloses the apparatus of claim 1, wherein the Fung in view of Gutta does not explicitly disclose camera and the processing unit are integrated as parts of an aftermarket device for the vehicle.
Mimar discloses camera and the processing unit are integrated as parts of an aftermarket device for the vehicle (Mimar, paragraph 83, discloses “a compact cell-phone sized vehicle telematics device with one or more cameras embedded in the same package for evidentiary audio-video recording, automatic accident detection and emergency help request, facial processing for drowsiness and distraction accident avoidance, driver analytics, and internet connectivity that is embedded in the vehicle or its mirror, or as an aftermarket device attached to front-windshield”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fung in view of Gutta teachings by implementing aftermarket camera to the system, as taught by Mimar.
The motivation would be to provide an improved system to avoid accident (paragraph, 83), as taught by Mimar.

As per claim 18, Fung in view of Gutta in view of Mimar further discloses the apparatus of claim 17, further comprising an additional camera configured to view an environment outside the vehicle (Gutta, Fig. 1:18), wherein the additional camera is a part of the aftermarket device (Mimar, paragraph 83, discloses camera integrated into aftermarket device).


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Victor (US PGPUB 2010/0033333 A1) and further in view of Gutta (US PGPUB 2002/0140562 A1) and further in view of Sicconi (US PGPUB 2020/0057487 A1).

As per claim 21, Victor in view of Gutta further discloses the apparatus of claim 19, wherein the processing unit is configured to Victor in view of Gutta does not explicitly disclose process the image of the driver based on a neural network model to determine whether the driver is engaged with the driving task or not.
Sicconi discloses process the image of the driver based on a neural network model to determine whether the driver is engaged with the driving task or not (Sicconi, Fig. 3 and Fig. 5, paragraphs 48 and 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Victor in view of Gutta teachings by implementing a neural network to the system, as taught by Sicconi.
The motivation would be to provide an improved system to evaluate, correct, and monitor driver attentiveness (paragraph 4), as taught by Sicconi.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633